Citation Nr: 0124238	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  98-08 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to an effective date earlier than November 1, 
1996 for the payment of an award of Dependency and Indemnity 
Compensation (DIC) benefits.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel





INTRODUCTION

The veteran had verified active service from April 1943 to 
December 1945.  He was honorably discharged from active 
service for medical reasons.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 hearing officer 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana, which granted service 
connection for the cause of the veteran's death and 
entitlement to DIC benefits, effective from November 1, 1996, 
based on the date that the appellant submitted a claim to 
reopen to case.  The appellant appealed for an effective date 
earlier than November 1, 1996 for entitlement to such 
benefits.  

The case was previously before the Board.  In a March 15, 
2000 decision, the Board denied the claim for an earlier 
effective date.  The appellant appealed that decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, Court or CAVC).  The Court subsequently vacated 
the Board's March 15, 2000 decision and remanded it to the 
Board for readjudication.  

In a separate decision also dated March 15, 2000, the Board 
determined that there was no clear and unmistakable error 
(CUE) in a 1966 Board decision.  The Court also vacated that 
Board decision and remanded it for readjudication.  Since 
that time, the appellant raised additional questions 
concerning the basis of the Board's denial of a claim for an 
earlier effective date based on CUE.  These new questions are 
further addressed in another Board remand bearing a different 
docket number.  




REMAND

While this case was pending before the Court, the Veterans 
Claims Assistance Act of 2000 (hereinafter referred to as the 
VCAA) became law.  This law changed VA's duty to assist an 
appellant in developing facts pertinent to a claim for VA 
benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 
2001); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
Because of the change in the law, the Office of General 
Counsel for VA, on behalf of the Secretary, filed a motion to 
vacate the March 15, 2000 Board decision and to remand the 
issue denied on appeal.  The Court granted that motion in a 
March 21, 2001 Order.  The case was then returned to the 
Board for compliance with the directives stipulated in the 
motion.  The motion called for readjudicating the claim for 
an earlier effective date in accordance with Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) in light of the new 
statutory requirements of the VCAA.  

The purpose of this remand is to give the appellant notice of 
the changes in the law brought about by the VCAA, to give her 
opportunity to respond, and to readjudicate the claim under 
the requirements of Karnas, supra.  Moreover, it would be 
prejudicial to the appellant if the Board were to proceed to 
issue a decision prior to initial consideration of the VCAA 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  The Board has identified pertinent changes 
in the law which must be considered by the RO and of which 
the appellant must be given notice; however, the RO should 
ensure that any additional evidentiary development or other 
procedures that may be required by this new law are 
accomplished.  Holliday v. Principi, 15 Vet. App. 21 (2001).




The VCAA amended and/or added the following changes:

Upon receipt of a complete or substantially 
complete application, the Secretary shall notify 
the claimant and the claimant's representative, if 
any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As 
part of that notice, the Secretary shall indicate 
which portion of that information and evidence, if 
any, is to be provided by the claimant and which 
portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other 
applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  

38 U.S.C.A. § 5103(a) (West Supp. 2001).

The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  

38 U.S.C.A. § 5103A (West Supp. 2001).

VA's duty to assist also includes providing a 
medical examination or obtaining a medical opinion 
where such is necessary to make a decision on the 
claim.  

38 U.S.C.A. § 5103A(d) (West Supp. 2001). 





Except as otherwise provided by law, a claimant has 
the responsibility to present and support a claim 
for benefits under laws administered by the 
Secretary.  

38 U.S.C.A. § 5107(a) (West Supp. 2001).

In a March 15, 2000 Board decision that denied the 
appellant's a claim of entitlement to an earlier effective 
date, the Board provided the applicable statute, regulations, 
and Court decisions deemed relevant to determining whether 
the effective date assigned was proper.  The appellant is 
hereby invited to submit any additional argument or evidence 
concerning the matter. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained at 38 U.S.C.A. §§ 5103, 5103A, 
and 5107 (West Supp. 2001) and its 
implementing regulations at 66 Fed. Reg. 
45,620 (to be codified as amended at 
38 C.F.R. § 3.159) are fully complied 
with and satisfied. 

2.  Thereafter, the RO should readjudicate 
the claim for an earlier effective date.  
If the benefits sought remain denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations including the pertinent 
changes in the law brought about by the 
VCAA.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

